DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s preliminary amendment filed 10/11/2018 is acknowledged. Claims 1, 2, 6, 8, 9, 13, 16-19, 22-24, 26, 29, 30 and 34 are amended and claims 3-5, 7, 25, 27, 28, 31-33 and 38-61 are canceled. No restriction or species election requirement is being imposed in this case. Claims 1, 2, 6, 8-24, 26, 29, 30 and 34-37 are under examination.

Claim Interpretation
Claim 1 recites “a 13C5.5 antibody”, which is interpreted as encompassing a variant of the heavy chain variable region comprising SEQ ID NO: 2 and a light chain variable region comprising SEQ ID NO: 3”. For instance, Wu et al. (WO 2008/127271) discloses variants at pages 6-13.
The parenthetical recitation of “TARC; CCL17” in line 5 of claim 13 is noted. Both TARC and CCL17 are abbreviations for “Thymus and activation-regulated chemokine”.

Claim Objections
Claim 24 is objected to because of the following informalities. Claim 24 recites “measured in the 5 most inflamed high powered field (HPF) in the esophagus” in lines 2-3. There appears to be a word missing after “high powered field”.
Appropriate correction is required, though caution is advised not to add new matter.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 8-24, 26, 29, 30 and 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claim Interpretation”, claim 1 and thus dependent claims 2, 8-24, 26, 29, 30, and 34-37, are interpreted as encompassing variants of the 13C5.5 antibody. To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
The instant specification at the bottom of p. 22 discloses that a humanized antibody encompasses “a variant, derivative, analog or fragment thereof which immunospecifically binds to an antigen of interest”. In addition, the definition encompasses a “complementarity determining region (CDR) having a sequence least 80% identical to the amino acid sequence of a non-human antibody CDR” (see specification at the bottom of p. 22). Further, the instant specification discloses at p. 16 that a human antibody “may include amino acid residues not encoded by human germline immunoglobulin sequences (e.g., mutations introduced by random or site-specific mutagenesis in vitro or by somatic mutation in vivo), for example in the CDRs and in particular CDR3.” Likewise, p. 23 of the instant specification encompasses mutations to the CDRs, noting that the preference would be at least 80% sequence similarity to the CDR sequences.

In order for an antibody to be fully described, the three CDRs of the variable regions (heavy and light) should be defined; it is the variable regions that bind the antigen of interest. The instant claims and specification encompass an undisclosed genus of variant antibodies defined functionally in terms of their ability to inhibit IL-13 binding to its receptors (see claim 2) and to treat eosinophilic esophagitis. While the constant domain of an antibody is generically known, the antibody’s structure and binding depend on the CDR regions. The art teaches that the six CDRs are essential to 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of a heavy chain variable region comprising SEQ ID NO: 2 and a light chain variable region comprising SEQ ID NO: 3, the skilled artisan cannot envision the detailed chemical structure of the encompassed 13C5.5 antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, only the antibody comprising a heavy chain variable region comprising SEQ ID NO: 2 and a light chain variable region comprising SEQ ID NO: 3, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 8-11, 13-24, 34, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Rothenberg et al. (J Allergy Clin Immunol 2015;135:500-7—on IDS filed 01/24/2020) in view of Tripp (20140341913—on IDS filed 10/11/2018). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Rothenberg et al. teach intravenous administration of 6 mg/kg of an IL-13 antibody in order to treat human patients suffering from eosinophilic esophagitis (see abstract). In a 60 kg adult, 6 mg/kg would be equivalent to a 360 mg dose. The IL-13 antibody was administered every 28 days for a total of three doses (see abstract; p. 501, left column, under “Study design” and “Study treatments”). Symptoms included dysphagia (see p. 502, left column). Subjects were selected based on peak eosinophil counts/high powered field (hpf) of 24 or more in esophageal biopsies (see p. 502). It flows from this disclosure that esophageal biopsies were obtained via endoscopy. In addition to esophageal eosinophils, other measured biomarkers included periostin (see p. 503, right column, last paragraph).
Rothenberg et al. teach patients who have undergone steroid therapy, as well as those who have not (see p. 502, left column). In addition, Rothenberg teach that 62% of those taking steroid therapy were steroid refractory (see p. 502, left column), thus one can infer the remaining 38% were not. Therefore, Rothenberg et al. teach that their patient population share the characteristics recited in claims 18-21. According to Rothenberg et al., “[e]osinophil load (mean count of the proximal and distal esophagus) decreased by 60.0% in the QAX576-treated group compared with an increase of 23.3% in the placebo group” (see p. 502, right column, last paragraph), thus meeting the limitation set forth in claim 24 (i). Rothenberg et al. also teach that there were improvements in dysphagia symptoms as recorded on the Mayo Dysphagia Questionnaire (MDQ—see p. 503, left column, 1st paragraph). 
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Rothenberg et al. do not teach that the IL-13 antibody is a 13C5.5 antibody or that it is administered subcutaneously. In addition, Rothenberg et al. do not teach the weekly dose regimen or the duration of treatment (claims 1, 22 and 23). Rothenberg does not teach the effects such as a 50% decrease in the number of eosinophils per HPF after 16 weeks (claim 16). Tripp teaches subcutaneous administration of an IL-13 antibody or antigen binding portion thereof, wherein said 
Finally, Tripp teaches the 13C5.5 antibody having a heavy chain variable region comprising SEQ ID NO: 2 and a light chain variable region comprising SEQ ID NO: 3. Note that alignment between instant SEQ ID NO: 2 and SEQ ID NO: 2 of Tripp:
US-14-232-356-2
; Sequence 2, Application US/14232356
; Publication No. US20140341913A1
; GENERAL INFORMATION
;  APPLICANT: Catherine Tripp
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR TREATING ASTHMA USING ANTI-IL-13
;  TITLE OF INVENTION:ANTIBODIES
;  FILE REFERENCE: 117813-60502
;  CURRENT APPLICATION NUMBER: US/14/232,356
;  CURRENT FILING DATE: 2014-01-13
;  PRIOR APPLICATION NUMBER: PCT/US2012/045268
;  PRIOR FILING DATE: 2012-07-02
;  PRIOR APPLICATION NUMBER: 61/507,347
;  PRIOR FILING DATE: 2011-07-13
;  NUMBER OF SEQ ID NOS: 3
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 123
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-14-232-356-2

  Query Match             100.0%;  Score 659;  DB 13;  Length 123;
  Best Local Similarity   100.0%;  
  Matches  123;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVTLRESGPGLVKPTQTLTLTCTLYGFSLSTSDMGVDWIRQPPGKGLEWLAHIWWDDVKR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy         61 YNPALKSRLTISKDTSKNQVVLKLTSVDPVDTATYYCARTVSSGYIYYAMDYWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YNPALKSRLTISKDTSKNQVVLKLTSVDPVDTATYYCARTVSSGYIYYAMDYWGQGTLVT 120

Qy        121 VSS 123
              |||
Db        121 VSS 123

Likewise, see the alignment between instant SEQ ID NO: 3 and SEQ ID NO: 3 of Tripp:
US-14-232-356-3
; Sequence 3, Application US/14232356
; Publication No. US20140341913A1
; GENERAL INFORMATION
;  APPLICANT: Catherine Tripp
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR TREATING ASTHMA USING ANTI-IL-13
;  TITLE OF INVENTION:ANTIBODIES
;  FILE REFERENCE: 117813-60502
;  CURRENT APPLICATION NUMBER: US/14/232,356
;  CURRENT FILING DATE: 2014-01-13
;  PRIOR APPLICATION NUMBER: PCT/US2012/045268
;  PRIOR FILING DATE: 2012-07-02
;  PRIOR APPLICATION NUMBER: 61/507,347
;  PRIOR FILING DATE: 2011-07-13
;  NUMBER OF SEQ ID NOS: 3
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-14-232-356-3

  Query Match             100.0%;  Score 558;  DB 13;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTISCRASQDIRNYLNWYQQKPGKAPKLLIFYTSKLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTISCRASQDIRNYLNWYQQKPGKAPKLLIFYTSKLHSGVPS 60

Qy         61 RFSGSGSGTDYTLTISSLQPEDIATYYCQQGNTLPLTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDYTLTISSLQPEDIATYYCQQGNTLPLTFGGGTKVEIK 107

It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Rothenberg et al. by administering a 13C5.5 antibody, as taught in Tripp because the 13C5.5 IL-13 antibody represents an both IL-13 receptors α1 and α2” (see paragraph [0240; also Figure 2). An antibody that blocks binding to both IL-13 receptors would be expected to be highly effective.
Thus the claims do not contribute anything non-obvious over the prior art.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rothenberg et al. (J Allergy Clin Immunol 2015;135:500-7—on IDS filed 01/24/2020) in view of Tripp (20140341913—on IDS filed 10/11/2018) as applied to claims 1, 2, 6, 8-11, 13-24, 34, 35 and 37 above, and further in view of Kostic et al. (20150017176—on Applicant’s IDS filed 07/24/2019). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. The .
The second factor to consider is to ascertain the differences between the prior art and the instant claims. The combined teachings of Rothenberg et al. and Tripp do not teach that the eosinophilic esophagitis patients have a comorbidity as recited in claim 12. Kostic et al. teaches that patients with eosinophilic esophagitis often have concomitant asthma, atopic dermatitis or allergic rhinitis (see paragraphs [0003]; [0008]; [0023]). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that the eosinophilic esophagitis patient population would likely have a comorbidity such as atopic dermatitis, asthma or allergic rhinitis because it was well known in the prior art that these conditions are associated with eosinophilic esophagitis. Furthermore, the person of ordinary skill in the art could have reasonably expected success in treating a comorbidity such as those recited in instant claim 12 because as noted in Tripp, the 13C5.5 antibody can be used to treat asthma, as well as atopic dermatitis and rhinitis (see paragraph [0233] of the PGPUB).
Thus the claims do not contribute anything non-obvious over the prior art.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rothenberg et al. (J Allergy Clin Immunol 2015;135:500-7—on IDS filed 01/24/2020) in view of Tripp (20140341913—on IDS filed 10/11/2018) as applied to claims 1, 2, 6, 8-11, 13-24, 34, 35 and 37 above, and further in view of Schoepfer et al. (Gastroenterology 2014;147:1255–126) and Dellon et al. (Aliment Pharmacol Ther 
The second factor to consider is to ascertain the differences between the prior art and the instant claims. The combined teachings of Rothenberg et al. and Tripp do not teach assessment using the eosinophilic esophagitis activity index (EEsAI) as recorded as a daily symptom diary score. Nevertheless, Rothenberg does teach recording dysphagia symptoms on the Mayo Dysphagia Questionnaire (MDQ—see p. 503, left column, 1st paragraph), thus the concept of keeping a diary for symptoms was not unknown before the time of the filing of the invention. Schoepfer et al. teach the development and validation of an eosinophilic esophagitis scoring system referred to as EEsAI (see “Discussion” at pages 1262-1263, especially Table 4).  It would have been obvious to the person of ordinary skill in the art at the time the of the filing of the invention to modify the combined teachings of Rothenberg et al. and Tripp by utilizing the instrument developed by Schoepfer et al. because it is “content-valid and easy to complete” (see p. 1264, right column, 1st full sentence). In addition, it would have been obvious to the person having ordinary skill to utilize a daily diary similar to that which is described in Dellon et al. (referred to therein as the “DSQ”). The recording of symptoms in a daily diary represents a variant method of determining the severity of and efficacy of treatment.
nd paragraph). Schoepfer et al. also note that a daily PRO instrument might also be “preferred in certain studies” (see p. 1264, right column, 1st full paragraph). For instance, a standardized PRO instrument would allow for the easier comparison of eosinophilic esophagitis in clinical trials (see p. 1256, left column, 3rd paragraph). Furthermore, the person of ordinary skill in the art could have reasonably expected success because of the finding by Schoepfer and colleagues that their PRO is “is “content-valid and easy to complete” (see p. 1264, right column, 1st full sentence).
Thus the claims do not contribute anything non-obvious over the prior art.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rothenberg et al. (J Allergy Clin Immunol 2015;135:500-7—on IDS filed 01/24/2020) in view of Tripp (20140341913—on IDS filed 10/11/2018) as applied to claims 1, 2, 6, 8-11, 13-24, 34, 35 and 37 above, and further in view of Ikuo Hirano (Dig Dis 2014;32:78–83—hereafter “Hirano”). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. The combined teachings of Rothenberg and Tripp, and how they meet the limitations of claims 1, 2, 6, 8-11, 13-24, 34, 35 and 37 are outlined above in a preceding rejection and are hereby incorporated.
The second factor to consider is to ascertain the differences between the prior art and the instant claims. The combined teachings of Rothenberg and Tripp do not teach st paragraph of Rothenberg), EREF provides a laboratory determined grading system. 
The person of ordinary skill in the art would have been motivated to use the EREF because Hirano teaches that EREF “may be useful in the evaluation of disease severity and as an objective outcome of response to therapy” (see abstract). An advantage of EREF is that it can differentiate between gastro-esophageal reflux disease (GERD) and eosinophilic esophagitis (see discussion bridging p. 79, right column, last paragraph and p. 80, left column, 1st paragraph). Hirano describes the problems with misclassifying GERD and EoE, which can lead to ineffective treatment of EoE and unnecessary steroid treatment in GERD (paragraph bridging pages 79-80).  Furthermore, the person of ordinary skill in the art could have reasonably expected success because Hirano notes that EREF is an objective visual test (see abstract; Figure 1 at p. 80).
Thus the claims do not contribute anything non-obvious over the prior art.

s rejected under 35 U.S.C. 103 as being unpatentable over claims Rothenberg et al. (J Allergy Clin Immunol 2015;135:500-7—on IDS filed 01/24/2020) in view of Tripp (20140341913—on IDS filed 10/11/2018) as applied to claims 1, 2, 6, 8-11, 13-24, 34, 35 and 37 above, and further in view of Arnim (Dig Dis 2014;32:126–129—hereafter “Arnim”). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art.  The combined teachings of Rothenberg et al. and Tripp, and how they meet the limitations of claims 1, 2, 6, 8-11, 13-24, 34, 35 and 37 are outlined above in a preceding rejection and are hereby incorporated.
The second factor to consider is to ascertain the differences between the prior art and the instant claims.  While Rothenberg et al. teach that about 38% of patients responded to steroids (see p. 502, left column), they do not specifically teach the steroid is budesonide. Arnim teaches that budesonide has been shown to be useful in clinical trials for the treatment of active eosinophilic esophagitis (see p. 128, left column, under “Budesonide”). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that budesonide could be used to treat EoE because Arnim teaches that it represents a known steroid commonly used in the treatment of this disorder (see p. 128, left column, under “Budesonide”). The person of ordinary skill in the art would have been motivated to use budesonide to treat EoE because Arnim teaches that it was effective in curbing symptoms. Furthermore, the person of ordinary skill in the art could have reasonably expected success because of these encouraging results. Specifically, Arnim teaches that “[c]hildren with EoE showed significant improvement in symptoms and esophageal eosinophilia when treated with an oral Budesonide”).
Thus the claims do not contribute anything non-obvious over the prior art.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kostic et al. (20150017176—on Applicant’s IDS filed 07/24/2019) disclose treatment of eosinophilic esophagitis with an inhibitor IL-4R receptor, by which an antibody that binds IL-4R and blocks interaction between IL-4R and IL-13 is also contemplated (see claims 1; 7). Kostic et al. also teach the administration of a second therapeutic agent, namely an IL-13 inhibitor (see claim 14), however, do not teach or suggest a dose for the IL-13 inhibitor. The suggested dosage disclosed at paragraphs [0066]-[0068] refers to IL-4Rα antibody. Finally, Kostic et al. also teach a fusion protein of the IL-13 receptor α-unit fused to a mouse Fc region, referred to therein as “IL-13Rα2-mFc” (see paragraphs [0070]-[0078]). The application JP2016041689 (on Applicant’s IDS filed 01/24/2020; published in Japan; Google translation provided herein) teaches treatment of eosinophilic disease, which may encompass eosinophilic esophagitis with a Th2 pathway inhibitor. The anti-IL-13 inhibitor may encompass an anti-IL-13 antibody, (see claims; also p. 10, 8th full paragraph of the translation), which encompasses 13C5.5 (claim 23). Specifically, JP2016041689 teaches administration of the IL-13 antibody, lebrikizumab (distinct from 13C5.5) to treat eosinophilic diseases st sentence at p. 13 of the translation). The post by Leslie Adato (the website https://med.stanford.edu/allergyandasthma/news/news-from-our-center/eosinophilic-esophagitis.html. on eosinophilic esophagitis; posted on May 2015) teaches that “50% to 80% patients with EoE [eosinophilic esophagitis] do have allergic disorders like asthma, allergic rhinitis, atopic dermatitis and food allergy” (see bottom of p. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649